DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,469,788. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No. 10,469,788 contains every element of claims 1-21 of the instant application and thus anticipate the claim(s) of the instant application. Claims 1-21 of the instant application therefore is/are not patently distinct from the earlier patent claims and as such is/are unpatentable over obvious-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

1, 
Instant Application 
U.S. Patent 10,469,788’s claim 1 
A method for presenting media content, the method comprising:
A method for presenting media content, the method comprising:
causing, using a hardware processor, first media content to be presented on a display;
causing a first portion of video to be presented on a display;


generating user preferences by:
determining, using the hardware processor, an entity that a viewer is not interested in;
determining an entity that a viewer is not interested in based on a user playback action of a plurality of user playback actions that is received on a user device associated with the display during presentation of the entity;
presenting, using the hardware processor, a skip action that, upon selection, causes the first media content to be skipped ahead of a portion of the first media content that contains the entity in response to detecting the entity; and
determining a skip action to be performed in association with a character based on the user playback action, wherein the skip action causes a portion of the video to be skipped in response to detecting the entity; and associating the entity with the skip action;

identifying, using a hardware processor, the entity in second portion of video while the first portion of video is being presented, wherein the second portion of video is stored in a buffer associated with the display;

Identify a duration of time until the entity is to be presented in the second portion of the video; and 
in response to determining that the skip action has been selected, causing, using the hardware processor, the first media content to be skipped ahead of the portion of the first media content that contains the entity.
causing an alert that indicates the entity has been identified in the second portion of video to be presented and performing the skip action in response to identifying the entity in the second portion of the video, wherein the alert identifies the entity in the second portion of the video and the duration of time until the entity is to be presented in the second portion of the video.



Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,012,751. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of U.S. Patent No. 11,012,751 contains every element of claims 1-21 of the instant application and thus anticipate the claim(s) of the instant application. Claims 1-21 of the instant application therefore is/are not patently distinct from the earlier patent claims and as such is/are unpatentable over obvious-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Regarding claim 1, 
Instant Application 
U.S. Patent 11,012,751’s claim 1 
A method for presenting media content, the method comprising:
A method for presenting media content, the method comprising:
causing, using a hardware processor, first media content to be presented on a display;
causing first media content to be presented on a display;


generating user preferences by:
determining, using the hardware processor, an entity that a viewer is not interested in;
determining an entity that a viewer is not interested in;
presenting, using the hardware processor, a skip action that, upon selection, causes the first media content to be skipped ahead of a portion of the first media content that contains the entity in response to detecting the entity; and
determining a skip action that causes a media content item to be skipped in response to detecting the entity; and associating the entity with the skip action;

identifying, using hardware processor, the entity in second media content while the first media content is being presented; and 
in response to determining that the skip action has been selected, causing, using the hardware processor, the first media content to be skipped ahead of the portion of the first media content that contains the entity.
performing the skip action in response to identifying the entity in the second media content.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ostrover (U.S. Patent 6,351,596) - As is illustrated in Figure 1, Ostrover disclosed a system for recording, editing, and presenting media content wherein 
Kandekar et al. (U.S. Patent Application Publication 2010/0077435) - Kandekar et al. has be cited for its recognition that content “objectionable to the user” may be extended to include content that is “undesirable to the user” such as specific “entities” — e.g., an actor that the user does not like: i.e., “Also, while various objectionable content was identified above, the present invention also contemplates content which may simply be "undesirable" to the user. For example, undesirable content may include content such as an advertisement, a 
Issa et al. (U.S. Patent Application Publication 2012/0039578) – A media system and method for distributed trick play resolution using user preferences.  However, Issa et al., alone or in combination, fails to disclose the claim limitations as recited above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
September 30, 2021